Filed 7/27/15 P. v. Mendoza CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H041340
                                                                    (Santa Cruz County
         Plaintiff and Respondent,                                   Super. Ct. No. F25736)

         v.

EDWARD LEE MENDOZA,

         Defendant and Appellant.



         Defendant Edward Lee Mendoza appeals after pleading no contest to possession
of heroin. (Health & Saf. Code, § 11350, subd. (a).) Defendant was placed on
Proposition 36 probation for 36 months. (See Pen. Code, § 1210 et seq.)
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 that states the case and facts, but raises no issue. We
notified defendant of his right to submit written argument on his own behalf within
30 days. The 30-day period has elapsed and we have received no response from
defendant.
         Pursuant to People v. Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006)
40 Cal.4th 106, we have reviewed the entire record. Following the California Supreme
Court’s direction in People v. Kelly, supra, at page 110, we provide a brief description of
the facts and the procedural history of the case.
                  FACTUAL AND PROCEDURAL BACKGROUND
       At about 8:10 a.m. on September 4, 2013, Watsonville Police Officer Leo Kafer
was dispatched to an apartment complex following an anonymous caller’s report of two
people “smoking drugs” inside a newer silver or gray Expedition. Officer Kafer located a
vehicle matching the description in the apartment complex’s parking area. Officer Kafer
approached defendant, who was the only person near the Expedition. He asked defendant
how he was doing and explained why he was there.
       Officer Javier Ayala arrived while Officer Kafer was speaking with defendant.
Officer Ayala asked defendant if the Expedition belonged to him. Defendant stated that
the vehicle belonged to his wife. Officer Ayala went over to the Expedition to see if
anyone was inside the vehicle. He did not see any people, but “in plain view,” he saw a
“rig,” i.e., a kit for heating and injecting heroin, which included a hypodermic needle, a
bottle cap, and a bindle of a dark substance that appeared to be heroin.
       Defendant was arrested. Officer Ayala asked if there were any other syringes on
his person and if there was “anything else in the vehicle.” Defendant directed the officer
to a case that contained another “rig.”
       Defendant was charged, by information, with possession of heroin (Health & Saf.
Code, § 11350, subd. (a); count 1) and possession of controlled substance paraphernalia
(former Health & Saf. Code, § 11364.1, subd. (a); count 2). The information alleged that
defendant had a prior strike conviction of battery with serious bodily injury. (Pen. Code,
§§ 243, subd. (d), 667, subds. (b)-(i).)
       Defendant filed a motion to suppress evidence (Pen. Code, § 1538.5, subd. (a)),
arguing that he was unlawfully detained. After a hearing, the trial court denied the
motion.
       Defendant subsequently pleaded no contest to count 1 (possession of heroin). The
prosecution moved to dismiss count 2 (possession of controlled substance paraphernalia)
“in light of the plea” and to dismiss the strike allegation “in the interest of justice.” The

                                              2
trial court granted the motion. Defendant was placed on Proposition 36 probation for 36
months. (See Pen. Code, § 1210 et seq.)

                                    DISCUSSION
      Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d at pp. 441-443.)
                                    DISPOSITION
      The judgment is affirmed.




                                           3
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MIHARA, J.




__________________________
GROVER, J.